                                                                          Case 2:20-cv-00747-KJD-DJA Document 36
                                                                                                              35 Filed 07/17/20
                                                                                                                       07/14/20 Page 1 of 4



                                                                      1   ROBERT S. LARSEN, ESQ.
                                                                          Nevada Bar No. 7785
                                                                      2   WING YAN WONG, ESQ.
                                                                          Nevada Bar No. 13622
                                                                      3   GORDON REES SCULLY MANSUKHANI, LLP
                                                                          300 South 4th Street, Suite 1550
                                                                      4   Las Vegas, Nevada 89101
                                                                          Telephone: (702) 577-9300
                                                                      5   Facsimile: (702) 255-2858
                                                                          E-Mail: rlarsen@grsm.com
                                                                      6           wwong@grsm.com

                                                                      7   MATTHEW S. FOY, ESQ.
                                                                          Admitted Pro Hac Vice
                                                                      8   JENNIFER WAHLGREN, ESQ.
                                                                          Admitted Pro Hac Vice
                                                                      9   GORDON REES SCULLY MANSUKHANI, LLP
                                                                          275 Battery Street, Suite 2000
                                                                     10   San Francisco, CA 94111
                                                                          Telephone: (415)-875-3174
Gordon Rees Scully Mansukhani, LLP




                                                                     11   Facsimile: (415) 986-8054
                                                                          Email: mfoy@grsm.com
                                     300 S. 4th Street, Suite 1550




                                                                     12          jwahlgren@grsm.com
                                        Las Vegas, NV 89101




                                                                     13   Attorneys for Defendants

                                                                     14
                                                                                                     UNITED STATES DISTRICT COURT
                                                                     15
                                                                                                            DISTRICT OF NEVADA
                                                                     16
                                                                          EGG AND I, LLC, a Nevada limited liability       Case No.:   2:20-cv-00747-KJD-DJA
                                                                     17   company; EGG WORKS, LLC, a Nevada limited
                                                                          liability company; EGG WORKS 2, LLC, a Nevada
                                                                     18   limited liability company; EGG WORKS 3, LLC, a   STIPULATION AND ORDER TO
                                                                          Nevada limited liability company; EGG WORKS 4,   STAY DISCOVERY
                                                                     19   LLC, a Nevada limited liability company; EGG
                                                                          WORKS 5, LLC, a Nevada limited liability
                                                                     20   company; EGG WORKS 6, LLC, a Nevada limited
                                                                          liability company; and EW COMMISSARY, LLC, a
                                                                     21   Nevada limited liability company,

                                                                     22                       Plaintiffs,

                                                                     23          v.

                                                                     24   U.S. SPECIALTY INSURANCE COMPANY, a
                                                                          Texas corporation; PROFESSIONAL INDEMNITY
                                                                     25   AGENCY, INC. dba TOKIO MARINE, HCC-
                                                                          SPECIALTY GROUP, a New Jersey corporation,
                                                                     26
                                                                                              Defendants.
                                                                     27

                                                                     28

                                                                                                                   -1-
                                                                          Case 2:20-cv-00747-KJD-DJA Document 36
                                                                                                              35 Filed 07/17/20
                                                                                                                       07/14/20 Page 2 of 4



                                                                      1                        STIPULATION AND ORDER TO STAY DISCOVERY
                                                                      2             Plaintiffs Egg and I, LLC et al. (collectively as “Plaintiffs”), by and through their

                                                                      3   attorneys of record, the law firms of Arias Sanguinetti Wang & Torrijos, LLP and Brayton

                                                                      4   Purcell, LLP, and Defendants U.S. Specialty Insurance Company (“USSIC”) and Professional

                                                                      5   Indemnity Agency, Inc. dba Tokio Marine, HCC-Specialty Group (“PIA,” collectively with

                                                                      6   “USSIC” as “Defendants”), by and through their attorneys of record, the law firm of Gordon

                                                                      7   Rees Scully Mansukhani, LLP, and hereby stipulate to stay discovery in the above-referenced

                                                                      8   action. In support of this request, the Parties submit the following for the Court’s consideration:

                                                                      9   A.        Relevant Factual Allegations and Procedural History

                                                                     10             1.     Plaintiffs are a group of restaurants in Clark County, Nevada. ECF No. 1 at ¶ 1.
Gordon Rees Scully Mansukhani, LLP




                                                                     11   USSIC insured Plaintiffs under a Restaurant Recovery Insurance Policy, policy no. U719-
                                     300 S. 4th Street, Suite 1550




                                                                     12   860374, in force from September 1, 2019 through September 1, 2020 (the “Policy”). Id. at ¶ 3;
                                        Las Vegas, NV 89101




                                                                     13   ECF No. 1-3 (the Policy as attached to Complaint). Between March and April 2020, the

                                                                     14   Governor of Nevada issued Declaration of Emergency Directive 003 and guidance in response to

                                                                     15   the health crisis caused by COVID-19 (collectively as “Directives”). ECF No. 1 at ¶¶ 6-10. To

                                                                     16   comply with the Directives, Plaintiffs suspended business operations at their restaurants, causing

                                                                     17   Plaintiffs to suffer losses. Id. at ¶ 11. Plaintiffs claim that Defendants refused to pay for the

                                                                     18   losses and expenses under the Policy. Id. at ¶¶ 12-13. Defendants claim that there is no

                                                                     19   coverage under the Policy for the claimed losses and expenses.

                                                                     20             2.     On April 24, 2020, Plaintiffs filed their Complaint on behalf of themselves and a

                                                                     21   putative class of persons and entities whose claims for losses under a Restaurant Recovery Policy

                                                                     22   were denied by Defendants. Id. at ¶ 46.

                                                                     23             3.     On May 26, 2020, Defendants filed their Motion to Dismiss. ECF No. 24.

                                                                     24             4.     On June 30, 2020, Plaintiffs filed their Response to the Motion to Dismiss. ECF

                                                                     25   No. 33.

                                                                     26             5.     Defendants’ Reply brief is currently due on July 28, 2020. ECF No. 32.

                                                                     27   ///

                                                                     28   ///

                                                                                                                             -2-
                                                                          Case 2:20-cv-00747-KJD-DJA Document 36
                                                                                                              35 Filed 07/17/20
                                                                                                                       07/14/20 Page 3 of 4



                                                                      1   B.     Stay of Discovery

                                                                      2          6.      The Parties both request a stay of discovery pending resolution of the Motion to

                                                                      3   Dismiss.

                                                                      4          7.      Federal district courts have “wide discretion in controlling discovery.” Little v.

                                                                      5   City of Seattle, 863 F.2d 681, 685 (9th Cir. 1988). In exercising this discretion, a district court

                                                                      6   may stay discovery based on the filing of a motion that is “potentially dispositive of the entire

                                                                      7   case.” Tradebay, LLC v. eBay, Inc., 278 F.R.D. 597, 601 (D. Nev. 2011); see Turner

                                                                      8   Broadcasting Sys. v. Tracinda Corp., 175 F.R.D. 554, 556 (D. Nev. 1997) (holding that

                                                                      9   “[w]hether to grant a stay is within the discretion of the Court…”); Ortega v. Harmony Homes,

                                                                     10   Inc., No. 2:15-cv-00794-MMD-VCF, 2015 U.S. Dist. LEXIS 110352, *6 (D. Nev. Aug. 19,
Gordon Rees Scully Mansukhani, LLP




                                                                     11   2015) (granting motion to stay general discovery when motion was potentially dispositive and
                                     300 S. 4th Street, Suite 1550




                                                                     12   foreseeable discovery costs were substantial).
                                        Las Vegas, NV 89101




                                                                     13          8.      “In evaluating the propriety of an order staying or limiting discovery while a

                                                                     14   dispositive motion is pending, the court considers the goal of Federal Rule of Civil Procedure 1,

                                                                     15   which provides that the Rules shall be construed and administered to secure the just, speedy, and

                                                                     16   ‘inexpensive determination of every action.’” Carter v. Rent-A-Center, Inc., 2:15-cv-00178-

                                                                     17   GMN-CWH (D. Nev. May 18, 2015) (granting parties’ stipulation to stay discovery pending

                                                                     18   resolution of defendant’s motion to dismiss class action complaint). To that end, the Court also

                                                                     19   “takes a ‘preliminary peek’ at the merits of the dispositive motion.” Id. (citing Tradebay, LLC,

                                                                     20   278 F.R.D. at 603).

                                                                     21          9.      The Parties recognize that discovery in this putative class action will be

                                                                     22   substantial, costly, and time-consuming. In this case there are eight named Plaintiffs and an

                                                                     23   unknown amount of putative class members. Discovery related to the named Plaintiffs alone is

                                                                     24   expected to require substantial attorney time and cost. Typically, class discovery can increase

                                                                     25   the discovery time and costs.

                                                                     26          10.     Additionally, requiring discovery to proceed while a potentially dispositive

                                                                     27   motion is pending increases the burden on the Court system and its scarce resources.

                                                                     28

                                                                                                                           -3-
                                                                          Case 2:20-cv-00747-KJD-DJA Document 36
                                                                                                              35 Filed 07/17/20
                                                                                                                       07/14/20 Page 4 of 4



                                                                      1          11.     Federal Rule of Civil Procedure 1 strongly supports granting a stay of discovery

                                                                      2   to preserve the resources of the parties and the Court. “The stay furthers the goal of efficiency

                                                                      3   for the court and litigants.” Little, 863 F.2d at 685.

                                                                      4          12.     In the event the Court grants this Stipulation, the Parties will hold a Federal Rule

                                                                      5   of Procedure 26(f) conference and submit a proposed discovery plan and scheduling order within

                                                                      6   forty-five (45) days after the Order on the Motion to Dismiss is entered.

                                                                      7          Dated this 14th day of July, 2020.

                                                                      8   ARIAS SANGUINETTI WANG &                           GORDON REES SCULLY
                                                                          TORRIJOS, LLP                                      MANSUKHANI, LLP
                                                                      9
                                                                          /s/ ___Gil Purcell_______________                  /s/ ___Robert S. Larsen
                                                                     10   Gregg A. Hubley, Esq.                              Robert S. Larsen, Esq.
                                                                          Nev. Bar No. 7386                                  Nev. Bar No. 7785
Gordon Rees Scully Mansukhani, LLP




                                                                     11   Christopher A.J. Swift, Esq.                       Wing Yan Wong, Esq.
                                                                          Nev. Bar No. 11291                                 Nev. Bar No. 13622
                                     300 S. 4th Street, Suite 1550




                                                                     12   7201 W. Lake Mead Blvd., Suite 570                 300 South 4 th Street, Suite 1550
                                        Las Vegas, NV 89101




                                                                          Las Vegas, Nevada 89128                            Las Vegas, Nevada 89101
                                                                     13
                                                                          Mike Arias, Esq.                                   Matthew S. Foy, Esq.
                                                                     14   Cal. Bar No. 115385                                Cal. Bar No. 187238 (Admitted Pro Hac Vice)
                                                                          Alfredo Torrijos, Esq.                             Jennifer Wahlgren, Esq.
                                                                     15   Cal. Bar No. 222458                                Cal. Bar No. 249556 (Admitted Pro Hac
                                                                          6701 Center Drive West, 14 th Floor                Vice)
                                                                     16   Los Angeles, California 90045                      275 Battery Street, Suite 200
                                                                                                                             San Francisco, California 94111
                                                                     17   BRAYTON PURCELL, LLP
                                                                          Alan Brayton, Esq.                                 Attorneys for Defendants
                                                                     18   Cal Bar No. 73685
                                                                          Gilbert Purcell, Esq.
                                                                     19   Cal Bar No. 113603
                                                                          James Nevin, Esq.
                                                                     20   Cal. Bar No. 220816
                                                                          Andrew Chew, Esq.
                                                                     21   Cal. Bar No. 225679
                                                                          222 Rush Landing Road
                                                                     22   Novato, California 94945
                                                                          Attorneys for Plaintiffs and the Proposed
                                                                     23   Class
                                                                                                                         ORDER
                                                                     24
                                                                                   IT IS SO ORDERED.
                                                                     25
                                                                                                                                      July 17, 2020
                                                                                                                             DATED: ____________________
                                                                     26

                                                                     27
                                                                                                                             _________________________________
                                                                     28                                                      UNITED STATES MAGISTRATE JUDGE

                                                                                                                           -4-
